DETAILED ACTION
This office action is in response to the amendment filed on 07/28/2022. Claims 1 and 3 are amended. Claims 1-5 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to an optical system abnormality detection section for detecting abnormalities of an optical system.
Prior art:
Yasu (US 2021/0325535) 
Yamane (US 2019/0242984)

The closest prior art, Yamane, paragraph 63 discloses when the light beam traveling distance of the exiting light from the optical system 1 does not exceed the reference distance (reference value), i.e., when the light beam traveling distance has no abnormality (Step 12: No), it is determined that the exiting light from the optical system 1 contains no disturbance light component, i.e., that no disturbance light has occurred (Step 13), and the exiting light from the optical system 1 is output as normal light (Step 16)… when the light beam traveling distance of the exiting light from the optical system 1 exceeds the reference distance, i.e., when the light beam traveling distance is abnormal (Step 12: Yes), it is determined that the exiting light from the optical system 1 contains a disturbance light component, i.e., that disturbance light has occurred (Step 14), disturbance light separation information used for separating the disturbance light component from the exiting light from the optical system 1 is generated on the basis of a known light source response waveform.
Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “optical system abnormality detection section which detects an abnormality of an optical system of the distance measuring apparatus by comparing [[the]] a relationship Ls-d2 between the distance measurement value d and the light intensity Ls with a reference value”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.  Claims 1-5 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189. The examiner can normally be reached Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JERRY T JEAN BAPTISTE/            Primary Examiner, Art Unit 2481